J-S65005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

EDWARD SHEED,

                         Appellant                   No. 440 EDA 2014


    Appeal from the Judgment of Sentence Entered September 10, 2013
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0004550-2012


BEFORE: BENDER, P.J.E., SHOGAN, J., and JENKINS, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED NOVEMBER 12, 2015

      Appellant, Edward Sheed, appeals from the judgment of sentence of

an aggregate term of 30 to 62 years’ incarceration, imposed after a jury

convicted him of attempted murder, aggravated assault, possession of a

firearm by a person prohibited, carrying a firearm without a license, and

possessing an instrument of crime (PIC). We affirm.

      The trial court summarized the evidence presented at Appellant’s trial,

as follows:

           Complainant[,] Marvin Brown, testified that on June 10,
      2011, at approximately 1:15 in the afternoon, he was playing
      dice on the 1400 block of Allison Street, when [Appellant]
      approached him and, pointing a gun at his head, reached into
      [Brown’s] pants pocket and took [Brown’s] cell phone. When
      [Appellant] left, [] Brown followed[,] asking [Appellant] to return
      his phone.     After following [Appellant] a short distance, []
      Brown, thinking better of his actions, stopped his pursuit,
      whereupon, [Appellant] pointed his gun at [] Brown and shot
      him multiple times, first in the stomach and then the back,
J-S65005-15


     severing [Brown’s] spinal cord, leaving him paralyzed from the
     neck down.

            [] Brown testified that he had “hung out” with [Appellant]
     prior to the day of the shooting and had known him only by his
     nickname, “Doobie.” He also testified that he [had] learned
     [Appellant’s] name earlier [on the] day [of the shooting,] when
     he witnessed [Appellant] being stopped and questioned by
     police.2

                          __________________
        2
          Philadelphia Police Officer Chris Kopecki testified that on
        June 10, 2011, he was assigned to the Philadelphia Police
        Department’s 12th District Narcotics Division.             At
        approximately 10:50 a.m., he was in plainclothes and an
        unmarked vehicle with his partner, when he stopped
        [Appellant], in the vicinity of 1400 South Allison Street,
        and verified his identity.

                          __________________

            At trial, [] Brown unequivocally identified [Appellant] as
     [the] person who took his phone and shot him. [Brown] also
     testified that after waking up in the hospital he told his father
     that [Appellant] was the shooter. In addition, [Brown] testified
     that on June 21, 2011, eleven days after the shooting, he gave a
     statement to the investigating detective in which he identified
     [Appellant] as the shooter from a photo array shown to him.

            Philadelphia Police Detective Matthew Farley testified that
     on June 10, 2011, he was assigned to the Southwest Detectives
     Division of the Philadelphia Police Department located at 55 th
     and Pine Streets in the City of Philadelphia, when at
     approximately 1:15 p.m. he was assigned as the lead
     investigator to investigate the shooting of [] Brown. He further
     testified that within two hours of the shooting he had developed
     [Appellant] as a suspect by tracing back the 9-1-1 calls reporting
     the incident and talking to the callers himself.

            Using this information, he prepared a photo array of eight
     pictures, including [Appellant’s], on a single sheet[,] as well as
     individual pictures of each of the individuals included in the
     photo array. Detective Farley testified that he first interviewed
     [] Brown on June 21, 2011, at which time he took [Brown’s]
     statement and displayed a photo array containing [Appellant’s]

                                    -2-
J-S65005-15


      picture. [Detective Farley] further testified that, upon being
      shown the phot array, [] Brown immediately and without
      hesitation identified [Appellant] as the shooter.

Trial Court Opinion (TCO), 10/1/14, at 4-5 (citations to the record omitted).

      Based on this evidence, the jury convicted Appellant of the above-

stated offenses on July 10, 2013. On September 10, 2013, Appellant was

sentenced to a term of 20 to 40 years’ incarceration for his attempted

murder conviction, 5 to 10 years’ imprisonment for his offense of possession

of a firearm by a person prohibited, 3 to 7 years’ imprisonment for carrying

a firearm without a license, and 2 to 5 years’ incarceration for his PIC

conviction. The court imposed each sentence to run consecutively, totaling

an aggregate term of 30 to 62 years’ incarceration. Appellant filed a timely

post-sentence motion, which was denied on February 7, 2014.           Appellant

filed a timely notice of appeal, and also timely complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) concise statement of errors complained of

on appeal. Herein, Appellant presents the following issues for our review:

      A. The guilty verdicts in this matter were against the weight of
      the evidence because:

         [a]. the complaining witnesses [sic] trial testimony was
         grossly inconsistent with his prior testimony and
         statements; and,

         [b]. the 911 calls played at trial provided a description of
         the shooter that did not match [Appellant].

      B. The trial court erred by allowing a detective to testify to
      impermissible hearsay regarding what the complainant said and
      why he ever said it.




                                     -3-
J-S65005-15


      C. The trial court erred by instructing the jury that it’s [sic]
      assessment of the performance of the Philadelphia Police
      Department’s work in this matter was irrelevant.

      D. The trial court erred by denying the jury’s request to review
      medical records which were previously admitted into evidence by
      way of stipulation.

      E. The trial court erred by denying the jury’s request to review
      the notes of testimony from the preliminary hearing.

      F. The trial court’s sentence of 2[] to 5 years[’] incarceration for
      the PIC conviction was an abuse of discretion and manifestly
      unreasonable as the trial court sentenced [Appellant] outside the
      guideline range without articulating sufficient reasons on the
      record[.]

      G. The trial court’s aggregate sentence of 30 to 62 years[’]
      incarceration which included a determination that each individual
      sentence is to be served consecutively was an abuse of
      discretion and manifestly unreasonable because:

         a. The trial court did not give adequate weight to
         [Appellant’s] current family support and past detrimental
         upbringing, and

         b. The trial court impermissibly double counted both the
         seriousness of the injury suffered by the complainant and
         [Appellant’s] prior criminal history.

Appellant’s Brief at 7 (unnecessary capitalization omitted).

      In Appellant’s first issue, he argues that the jury’s verdict was against

the weight of the evidence.

      A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court's discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well settled
      that the jury is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses, and a new trial
      based on a weight of the evidence claim is only warranted where
      the jury's verdict is so contrary to the evidence that it shocks
      one's sense of justice. In determining whether this standard has


                                     -4-
J-S65005-15


       been met, appellate review is limited to whether the trial judge's
       discretion was properly exercised, and relief will only be granted
       where the facts and inferences of record disclose a palpable
       abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-1136 (Pa. 2011) (citations

and internal quotation marks omitted).

       Appellant contends that the jury’s verdict was contrary to the weight

of the evidence because Brown made contradictory statements that called

into question his credibility. Appellant specifically avers:

       Brown testified at trial that he knew [Appellant] well before the
       shooting. In fact, he told his father that day in the hospital that
       “Edward Sheed” had shot him. Yet, Brown painted a much
       different picture when he testified at his preliminary hearing. At
       the preliminary hearing he told the judge that he did not know
       [Appellant’s] real name. Further, the stipulated medical records
       indicated that Brown had no independent medical recollection of
       the events pertaining to the shooting.             This boldfaced
       contradiction – knowing [Appellant’s] name and the events
       [versus] not knowing his name or the events of the shooting –
       are so juxtaposed that they clearly indicate a lack of truth.
       Thus, no verdict of guilt should have been based upon it.

Appellant’s Brief at 12.1

       In rejecting Appellant’s challenge to the weight of the evidence, the

trial court emphasized that,“the question of a witness’s credibility is reserved

exclusively for the jury.” TCO at 11 (citing Commonwealth v. Alicia, 92

____________________________________________


1
  In Appellant’s statement of the issues, he also challenges the weight of the
evidence on the basis that “the 911 calls played at trial provided a
description of the shooter that did not match [Appellant].” Appellant’s Brief
at 7 (unnecessary capitalization omitted). However, Appellant abandons this
claim in the argument portion of his brief. Accordingly, we will not address it
herein.



                                           -5-
J-S65005-15



A.3d 753, 761 (Pa. 2014) (“[T]he veracity of a particular witness is a

question which must be answered in reliance on the ordinary experiences of

life, common knowledge of the natural tendencies of human nature, and

observations of the character and demeanor of the witness.            As the

phenomenon of lying is within the ordinary capacity of jurors to assess, the

question of a witness’s credibility is reserved exclusively for the jury.”)

(citation omitted)).   The court also stressed that at trial, Brown identified

Appellant as the person who shot him, and stated “that prior to the shooting

he had known [Appellant] from the neighborhood by [Appellant’s] nickname,

‘Doobie.’” TCO at 10. Brown also testified that he learned Appellant’s ‘real’

name shortly before the shooting, and that while in the hospital, he had told

his father that Appellant had shot him.    Id. at 10-11.   The jury was also

informed at trial that Brown had identified Appellant from a photo array

“immediately and without hesitation….” Id. at 11.

      In regard to Brown’s purportedly inconsistent statements to medical

personnel that he did not know who shot him, the trial court pointed out that

Brown testified at trial that he did not tell medical staff that Appellant had

shot him “[b]ecause it was not any of their concern.” Id. (citing N.T. Trial,

7/9/13, at 34). Additionally, the record confirms that defense counsel cross-

examined Brown with his preliminary hearing testimony in which he stated

that he did not know Appellant’s ‘real’ name. N.T. Trial, 7/9/13, at 40-45.

Therefore, the jury was aware of the inconsistency between Brown’s trial

testimony and his preliminary hearing testimony.      We agree with the trial

                                     -6-
J-S65005-15



court that it was within the province of the jury to weigh these discrepancies

and determine which, if any, portions of Brown’s testimony to believe. In

light of the role of the jury in this regard, the trial court did not consider the

verdict as shocking to “one’s sense of justice….”       TCO at 12.    Appellant’s

argument on appeal has not convinced us that the trial court abused its

discretion in reaching this decision. Accordingly, his challenge to the weight

of the evidence is meritless.

      In Appellant’s second issue, he argues that the trial court erred by

admitting hearsay testimony.        We begin by noting that, “[q]uestions

regarding the admissibility of evidence rest within the trial judge’s discretion,

and an appellate court will reverse the judge’s decision only for an abuse of

discretion.”   Commonwealth v. Vandivner, 962 A.2d 1170, 1179 (Pa.

2009) (citations omitted). “An abuse of discretion is not merely an error of

judgment, but is rather the overriding or misapplication of the law, or the

exercise of judgment that is manifestly unreasonable, or the result of bias,

prejudice, ill-will or partiality, as shown by the evidence of record.”

Commonwealth v. Gray, 867 A.2d 560, 570 (Pa. Super. 2005).

      Initially, Appellant’s vague argument inhibits our meaningful review of

his claim.     Specifically, Appellant does not identify what testimony was

improperly admitted, or even name the witness that proffered the ostensibly

inadmissible hearsay testimony. Instead, Appellant ambiguously refers only

to “the statement” by Brown, testified to by “the Detective.”                See

Appellant’s Brief at 13 (emphasis added). At no point does Appellant quote

                                      -7-
J-S65005-15



Brown’s statement, directly name the witness who testified to it, or cite to

where in the record that testimony occurred.      Thus, Appellant has waived

this claim by not sufficiently developing it for our meaningful review. See

In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (“When briefing the various

issues that have been preserved, it is an appellant's duty to present

arguments that are sufficiently developed for our review. The brief must

support the claims with pertinent discussion, with references to the record

and with citations to legal authorities. … [W]hen defects in a brief impede

our ability to conduct meaningful appellate review, we may dismiss the

appeal entirely or find certain issues to be waived.”).2

       In any event, we would conclude that Appellant’s claim is meritless,

even had he properly developed it for our review. Our examination of the

trial court’s opinion and the Commonwealth’s brief indicates that Appellant is

referring to testimony by Detective Farley, wherein the detective described

comments Brown made when he was interviewed at the hospital by the

prosecutor and Detective Farley. See TCO at 13; Commonwealth’s Brief at
____________________________________________


2
  We note that the trial court also found this issue waived based on the
vague manner in which Appellant asserted it in his Rule 1925(b) statement.
TCO at 12. The court emphasized that in his Rule 1925(b) statement,
Appellant “not only failed to identify [to] which detective he is referring…,
[but] he has also failed to specify to which testimony he is referring.” Id. at
12. We agree with the trial court that Appellant waived his claim on this
basis, as well. See Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.
Super. 2001) (finding issue waived where the appellant’s concise statement
“was too vague for the trial court to identify and address the issue to be
raised on appeal.”).



                                           -8-
J-S65005-15



16.   Specifically, the detective testified that during the interview, Brown

asked the prosecutor “to keep [her] voice down” and said that “[h]e didn’t

want anybody outside to hear what [they] were talking about.” N.T. trial,

7/9/13, at 89. The trial court concluded that this testimony “was admissible

as it clearly falls outside the hearsay exclusionary rule as a ‘verbal act.’”

TCO at 13. For its part, the Commonwealth argues that Brown’s statements

were not hearsay because they were “not offered for the truth of the matter

asserted.” Commonwealth’s Brief at 14. Alternatively, both the trial court

and the Commonwealth maintain that even if Brown’s statement was

hearsay, the improper admission thereof was harmless error.          For the

following reasons, we agree with the court’s and the Commonwealth’s

harmless error assessment; accordingly, we need not decide whether

Brown’s two statements constituted hearsay.

      At trial, Appellant attempted to impeach Brown’s identification of him

as the shooter by emphasizing that Brown had told medical personnel that

he did not know who shot him.      In response, the Commonwealth offered

evidence demonstrating that Brown lied to medical personnel about not

knowing the shooter’s identity because Brown did not believe the medical

staff needed to know that information. For instance, Brown testified that he

did not tell the medical staff what happened “[b]ecause it was not any of

their concern.” N.T. Trial, 7/9/13, at 34. Brown also testified that when the

prosecutor and Detective Farley came to interview him, he asked the nurses

and doctors to “step out.” Id. at 35. Thus, through Brown’s own testimony,

                                    -9-
J-S65005-15



the jury was informed that Brown did not want the medical staff to know the

details of the shooting.     Consequently, Brown’s hearsay statements asking

the prosecutor to keep her voice down, and his comment that he did not

want anyone outside the hospital room to hear his interview with the

prosecutor   and   Detective     Farley,   were   merely   cumulative   evidence

demonstrating Brown’s desire to keep the details of the shooting private

from the medical staff.       Accordingly, even if the trial court improperly

allowed Detective Farley to testify regarding Brown’s hearsay statements,

we would conclude that that error was harmless.

      Next, Appellant challenges the trial court’s jury instruction.           In

Commonwealth v. Ragan, 743 A.2d 390 (Pa. 1999), our Supreme Court

explained that, “[a] trial court has wide discretion in phrasing jury

instructions.” Id. at 397.

      When reviewing an allegation of an incorrect jury instruction, the
      appellate court must view the entire charge to determine
      whether the trial court clearly and accurately presented the
      concepts of the legal issue to the jury and should not reverse, as
      a result of the instruction, unless the trial court committed an
      abuse of its discretion.     We will not examine a phrase or
      sentence of an instruction in a vacuum. Rather, when we
      evaluate a challenge to a charge, we must consider how each
      part fits together to convey a complete legal principle.

Id. (citations omitted).

      Initially, we note that Appellant fails to cite to the portion of the record

containing the at-issue jury charge. See Appellant’s Brief at 14. However,

he does quote the challenged instruction, wherein the court instructed the



                                      - 10 -
J-S65005-15


jury that, “a trial is not an evaluation of the Police Department.”         Id.

Appellant contends that this remark by the court

      was clearly prejudicial and likely influenced the jury to disregard
      any mistakes made by the police during the investigation of this
      case. If the statement had not been made, then the jury would
      have likely held the police to a much higher standard. The
      message to the jury was essentially telling them to give the
      police a free pass and not to factor into their verdict any
      mistakes that could have given way to reasonable doubt and a
      verdict of not guilty.

Id.

      Notably, Appellant does not discuss what purported ‘mistakes’ the

police department made in this case that the jury disregarded because of the

court’s contested instruction. That omission aside, Appellant’s challenge to

the court’s instruction fails, as he essentially asks us to evaluate the court’s

single comment in a vacuum, contrary to our Supreme Court’s mandate in

Ragan.    Namely, Appellant disregards the court’s instruction before and

after the at-issue remark, which entailed the following:

      [The Court:] [A trial] is not a competition between lawyers. It
      doesn’t matter which lawyer did the better job. That’s not the
      issue before you. …

            Likewise, a trial is not an evaluation of the Police
      Department. At the end of the trial when you go back to
      deliberate, if you conclude that the Police Department did an A
      plus job, could not have done a better job, as good as anything
      you’ve ever seen on TV, as good as anything any fiction writer
      ever imagined, but the Commonwealth has not proven the
      defendant guilty beyond a reasonable doubt, your verdict has to
      be not guilty.

                                      ***



                                     - 11 -
J-S65005-15


              Likewise, if at the end of your deliberations you’re thinking
      to yourself, geez, the Police Department could have done a lot
      better in this case, I wouldn’t even give them a passing grade,
      but you’re convinced by all the evidence, the testimony of the
      witnesses or whatever other evidence was introduced at trial,
      you’re convinced beyond a reasonable doubt that the defendant
      is guilty, then your verdict must be guilty, because that’s what a
      trial is about. A trial is about not the lawyers, not the police, not
      the opinions of the lawyers, not the opinions of the Judge. A
      trial is about whether the Commonwealth has proven the
      defendant guilty beyond a reasonable doubt.

N.T. Trial, 7/10/13, at 9-10 (emphasis added).

      Examining this instruction as a whole, rather than focusing solely on

the emphasized comment (as does Appellant), we ascertain no abuse of

discretion by the court. The court explained that the jury’s verdict should

not be premised on any evaluation of how well, or poorly, the police had

conducted their investigation.    The court directed that, instead, the jury

must focus on whether the Commonwealth’s evidence proved Appellant

guilty beyond a reasonable doubt. Appellant’s scant challenge to the court’s

instruction (reproduced in its entirety, above) does not convince us that the

court’s comments were legally incorrect and/or an abuse of the court’s

discretion. Consequently, Appellant’s third issue does not warrant relief.

      Appellant’s fourth and fifth issues are related and, thus, we will

address them together.     Appellant maintains that the trial court erred by

denying the jury’s request to view, during their deliberations, Brown’s

medical records and the transcript of his testimony from Appellant’s

preliminary hearing.




                                     - 12 -
J-S65005-15



       “Whether an exhibit should be allowed to go out with the jury during

its   deliberation   is   within   the   sound    discretion   of   the   trial   judge.”

Commonwealth v. Barnett, 50 A.3d 176, 194 (Pa. Super. 2012). Here,

the court explained why it denied the jury’s request to see Brown’s medical

records, and the transcripts of his testimony at the preliminary hearing, as

follows:

             The court denied these requests because [] Brown’s
       medical condition was not at issue.         The records were
       voluminous and only one entry was introduced for the purpose of
       impeaching [] Brown’s testimony[,] and the requested notes [of
       testimony from the preliminary hearing] contained testimony not
       in evidence at trial.

TCO at 16.

       In asserting that the trial court abused its discretion in reaching this

decision, Appellant provides the following argument, in its entirety:

             The jury requested the medical records during their
       deliberation. It can be assumed that the records were important
       to some members of the jury as they attempted to reach their
       decision. Failure to provide these records to the jury resulted in
       an unfair prejudice to [Appellant]. The trial court assumes in its
       opinion that there was no prejudice because the medical
       condition of Brown was not in question and there was only a
       short submission in the report which contradicted the testimony
       previously provided by Brown. This was not for the trial court to
       assume and there is no justifiable reason why the medical
       records should not have been provided.

       …

              [Appellant’s] argument [regarding the jury’s request for
       Brown’s preliminary hearing testimony] is similar to the
       argument above concerning medical records. For the sake of
       judicial economy, [Appellant] would repeat the arguments made
       above. Specifically, that the jury deemed that the notes of
       testimony from the preliminary hearing were relevant and

                                         - 13 -
J-S65005-15


      therefore the notes of testimony should have been provided to
      the jury upon their request. The failure to do so by the trial
      court was unfairly prejudicial and did not provide [Appellant] a
      fair [trial].

Appellant’s Brief at 14-15.

      Appellant seems to suggest that simply because the jury requested

these documents, the court should have permitted the jury to have them.

This argument is unconvincing, as it disregards the trial court’s discretion to

decide whether to permit jurors to view exhibits during deliberations.

Barnett, 50 A.3d at 194.        Here, the court exercised that discretion,

concluding that it was inappropriate to allow the jury to view Brown’s entire

medical records, and the transcript of his preliminary hearing testimony,

where those exhibits were voluminous and contained material that was not

discussed at trial, and/or pertinent to Appellant’s guilt.   Appellant has not

convinced us that the court’s decision was “manifestly unreasonable, or the

result of bias, prejudice, ill-will or partiality, as shown by the evidence of

record.”   Gray, 867 A.2d at 570. Accordingly, Appellant’s fourth and fifth

issues are meritless.

      In Appellant’s final two issues, he challenges discretionary aspects of

his sentence. We will address his arguments together. To begin, we note:

      A challenge to the discretionary aspects of a sentence must be
      considered a petition for permission to appeal, as the right to
      pursue such a claim is not absolute. When challenging the
      discretionary aspects of the sentence imposed, an appellant
      must present a substantial question as to the inappropriateness
      of the sentence. Two requirements must be met before we will
      review this challenge on its merits. First, an appellant must set
      forth in his brief a concise statement of the reasons relied upon


                                    - 14 -
J-S65005-15


      for allowance of appeal with respect to the discretionary aspects
      of a sentence. Second, the appellant must show that there is a
      substantial question that the sentence imposed is not
      appropriate under the Sentencing Code. That is, [that] the
      sentence violates either a specific provision of the sentencing
      scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process.           We
      examine an appellant’s [Pa.R.A.P.] 2119(f) statement to
      determine whether a substantial question exists. Our inquiry
      must focus on the reasons for which the appeal is sought, in
      contrast to the facts underlying the appeal, which are necessary
      only to decide the appeal on the merits.

Commonwealth v. Ahmad, 961 A.2d 884, 886-887 (Pa. Super. 2008)

(emphasis in original; citations, quotation marks, and footnote omitted).

      Here, Appellant includes a Rule 2119(f) statement in which he,

      argues that the trial court imposed an excessive sentence where
      it gave no meaningful consideration to the Guidelines, but
      merely sentenced [] [A]ppellant to essentially the statutory
      maximum on each count. The sheer magnitude of the trial
      court’s deviation from the Sentencing Guidelines presents a
      substantial question of excessiveness that should warrant this
      Court’s review.

Appellant’s Brief at 16.

      Even if we accepted the claims set forth in Appellant’s Rule 2119(f)

statement as presenting substantial questions for our review, he essentially

abandons those assertions in his argument section, instead presenting

substantially different claims.   For instance, Appellant contends that the

court erred by sentencing him to 2 to 5 years’ imprisonment for his PIC

offense because the court failed to state reasons on the record for going

“above and beyond the recommended guideline sentence.” Appellant’s Brief

at 17. This specific assertion was not mentioned in Appellant’s Rule 2119(f)



                                    - 15 -
J-S65005-15



statement.     Likewise,      Appellant’s   argument    that    his   “sentence   was

manifestly unreasonable because the trial court did not give weight to his

current family structure and his past detrimental upbringing” was also not

set forth, nor even suggested, in Appellant’s Rule 2119(f) statement.              Id.

Because Appellant failed to raise either of these challenges to the

discretionary aspects of his sentence in his Rule 2119(f) statement, he has

not   demonstrated     that    either   claim    presents   a   substantial   question

warranting our review. Additionally, the claims set forth in Appellant’s Rule

2119(f) statement are waived, based on his failure to meaningfully develop

them for our review.

      Nevertheless, even had Appellant satisfied the requirements for review

of his discretionary aspects of sentencing claims, we would conclude that he

is not entitled to relief. First, Appellant has not convinced us that the trial

court’s deviation from the Sentencing Guidelines for his PIC conviction was

unreasonable or an abuse of the court’s discretion.               See 42 Pa.C.S. §

9781(c)(3) (directing that the appellate court shall vacate a sentence if “the

sentencing court sentenced outside the sentencing guidelines and the

sentence is unreasonable”); Commonwealth v. Gould, 912 A.2d 869, 872

(Pa. Super. 2006) (“Our standard of review when an appellant challenges

the discretionary aspects of his … sentence is very narrow; the Court will

reverse only where [the] appellant has demonstrated a manifest abuse of

discretion by the sentencing judge.”). We are cognizant that,




                                        - 16 -
J-S65005-15


      [w]hen a sentencing court makes the decision to deviate from
      the sentencing guidelines, “it is especially important that the
      court consider all factors relevant to the determination of a
      proper sentence.” Commonwealth v. Ruffo, 360 Pa. Super.
      180, 520 A.2d 43, 47 (1987). This means that a sentencing
      court must give consideration not only to the nature of the
      crime, but also to the individual character and circumstances of
      the offender. See[] 42 Pa.C.S. § 9721(b).

Commonwealth v. Eby, 784 A.2d 204, 207-208 (Pa. Super. 2001).

Additionally, “[c]ourts must apply the guidelines unless the circumstances of

the individual case require deviation, and in that situation where deviation is

required the     court must articulate    sufficient   reasons to   justify this

conclusion.” Id. at 209.

      Here, the trial court was informed at the sentencing proceeding of the

applicable guidelines ranges for each of Appellant’s offenses, including PIC.

N.T. Sentencing, 9/10/13, at 16-18.       In its opinion, the trial court also

emphasizes that,

      [b]ecause of the violent nature of [Appellant’s] acts, the [c]ourt
      ordered a pre-sentence investigation report (PSI) be prepared
      prior to sentencing. The PSI, prepared on September 9, 2013,
      reveal[ed] that [Appellant was] 22 years old with a juvenile
      record of four arrests, including three in Texas. [Appellant] also
      [had] three arrests as an adult, resulting in two convictions,
      including the current matter.       The report also note[d] that
      [Appellant] refused to cooperate and that “he does not appear to
      be a good candidate for community supervision.”

TCO at 20 (citations to the record omitted). At the sentencing proceeding,

the court stated that it considered the PSI, “listened to the arguments of

counsel, the evidence that was presented, as well as [Appellant’s]

presentation.”      N.T.   Sentencing,   9/10/13,      at   33.   Notably,   the



                                    - 17 -
J-S65005-15



Commonwealth stressed to the court that, in light of Appellant’s criminal

record and the severity of his instant offenses, he posed a danger to the

community.      Id. at 18-23.    The Commonwealth also emphasized that

Appellant exhibited a complete lack of remorse for his present offenses. Id.

at 19, 24.

      Prior to imposing its sentence, the court stated:

      [The Court:] The offense gravity score in this case is high
      because the crime is serious, but even this offense gravity score
      understates the seriousness of this offense because of the
      horrible injuries suffered by the victim.

            There are so many different ways to commit aggravated
      assault. And serious bodily injury is a definition that includes so
      many different kinds of injuries, but the injury that we saw in
      this courtroom was just horrific, and the jury found that it was
      caused by [Appellant].

            So on count one, charge of attempted murder, I impose
      the maximum sentence, which is 20 to 40 years in a state
      correctional institution.

             Count three is possession of a firearm by a prohibited
      person, and that law exists because the idea is that certain
      people by their conduct have demonstrated that they should not
      have a firearm. And based on what I heard, [Appellant’s] adult
      and juvenile record, there’s no question that he should never be
      anywhere near a firearm. And on that count, I impose the
      maximum sentence of five to ten years in a state correctional
      institution.

            Count four is also a firearm violation, carrying a concealed
      weapon. I impose a sentence of three to seven years. And
      [PIC], a sentence of two to five years.

           All of those sentences run consecutive for a total of 30 to
      60 years in a state correctional institution.

Id. at 33-34.



                                    - 18 -
J-S65005-15



      We concede that the court did not provide a lengthy statement of its

reasons for fashioning Appellant’s sentence. However, “a lengthy discourse

on the trial court’s sentencing philosophy is not required.” Commonwealth

v. Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006) (citation omitted).

“Rather, the record as a whole must reflect the court’s reasons and its

meaningful consideration of the facts of the crime and the character of the

offender.” Id. (citation omitted).

      Here, the record evinces that the court considered the PSI, as well as

arguments and information presented by Appellant and the Commonwealth

regarding Appellant’s prior criminal history, lack of remorse, the danger he

poses to the community, the circumstances of his upbringing, and his

individual characteristics.    Moreover, the court’s opinion bolsters our

interpretation of the record. There, the trial court stated:

             In fashioning [Appellant’s] sentence, the [c]ourt agreed
      with the Commonwealth’s assessment that [Appellant]
      demonstrated a “complete lack of remorse” and has failed “to
      take responsibility for anything that has happened in his life….”
      The [c]ourt also agreed with the PSI assessment that [Appellant]
      is not a good candidate for rehabilitation.

                                      ***

             [Appellant’s] … complaint that the [c]ourt failed to
      articulate “sufficient reasons” for imposing its sentence on the
      charge of [PIC] misstates the record. The nature of [Appellant’s]
      unprovoked shooting of [] Brown makes it abundantly clear that
      [Appellant] poses a real threat to the community, has a callous
      disregard for human life and should be forever barred from ever
      having a gun in his possession.

                                      ***



                                     - 19 -
J-S65005-15


            Likewise, [Appellant] … states that in sentencing [him], the
     [c]ourt failed to take into account current family support and his
     detrimental upbringing[, which] also misstates the record. Other
     than argument by counsel, [Appellant] presented no evidence
     relating to his current family support. His fiancé denied he was
     involved in the shooting. Furthermore, the salutary effect of any
     such evidence would have been negated by [Appellant’s] lack of
     remorse and failure to accept responsibility for his acts.

TCO at 21-22.

     The record of the sentencing proceeding, the statements by the court

prior to imposing Appellant’s sentence, and the rationale offered by the court

in its opinion demonstrate that Appellant’s term of incarceration for each

conviction, and his aggregate sentence, is not unreasonable or a manifest

abuse of the trial court’s discretion.       Accordingly, even had Appellant

properly presented his discretionary aspects of sentencing claims in his Rule

2119(f) statement, and convinced us that they present substantial questions

for our review, we would deem them meritless.

     In sum, all of Appellant’s issues are either waived and/or meritless.

Accordingly, we affirm his judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




                                    - 20 -